Order, Supreme Court, New York County (Ellen Gesmer, J.), entered May 6, 2011, which granted plaintiffs motion to direct defendant to pay her $25,000 to enable her to retain counsel in an out-of-state nonmatrimonial action and to pay any subsequent legal fees she incurs therein, unanimously reversed, on the law, without costs, and the motion denied.
In a matrimonial action, the court is not authorized to award counsel fees to either party for legal services rendered in a nonmatrimonial action or proceeding, even where the two actions are related (see e.g. Schapiro v Schapiro, 204 AD2d 87 [1994]; Anonymous v Anonymous, 258 AD2d 547 [1999]; Ravel v Ravel, 235 AD2d 410 [1997]). Concur — Mazzarelli, J.P., Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.